                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


 ROLINDA J. GARCIA,

        Plaintiff,                                       Case No. 8:21-cv-00894-CEH-
                                                         JSS
 v.

 THE CBE GROUP, INC.,

        Defendant.
                                                  /

                NOTICE OF VOLUTARY DISMISSAL WITH PREJUDICE

       NOW COMES, ROLINDA GARCIA (“Plaintiff’), by and through her undersigned

attorney, and in support of her Notice of Voluntary Dismissal with Prejudice, state as follows:

       Plaintiff, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby voluntarily

dismisses her claims against the Defendant, THE CBE GROUP, INC., with prejudice. Each party

shall bear its own costs and attorney fees.

Dated: May 25, 2021
                                                      Respectfully Submitted,

                                                      /s/ Alejandro E. Figueroa
                                                      Alejandro E. Figueroa
                                                      Florida Bar No. 1021163
                                                      Sulaiman Law Group, Ltd.
                                                      2500 S. Highland Avenue, Suite 200
                                                      Lombard, IL 60148
                                                      Phone: (630) 575-8181
                                                      Fax: (630) 575-8188
                                                      alejandrof@sulaimanlaw.com
                                 CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that on May 25, 2021, a true and correct copy of the

above and foregoing document was filed with the Court via CM/ECF and served on all parties

requested electronic notification.



                                                  /s/ Alejandro E. Figueroa
                                                  Alejandro E. Figueroa
